DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-18 are objected to because of the following informalities:  
In claim 1, it is not clear what object’s temperature is being estimated, as recited by “estimate a temperature” in line 9; and --sampled-- should be added after “and” in line 10.
In claim 2, --a-- should be added “in” in line 2.
In claim 4, “a” should be changed to --the-- in line 1.
In claim 5, “one” should be deleted from line 1.
In claim 6, --intensity of-- should be added before “electromagnetic” in line 6.
In claim 8, it is not clear which of the plurality of electromagnetic radiation detectors, as recited in base claim 1 and intervening claims 6 and 7, is being referred to by “the electromagnetic detector” in lines 3 and 4.
In claim 10, it is not clear what object’s temperature is being estimated, as recited by “estimate a temperature” in line 11; and --sampled-- should be added after “and” in line 12.
In claim 11, --a-- should be added “in” in line 2.
In claim 13, “a” should be changed to --the-- in line 1.
In claim 15, --intensity of-- should be added before “electromagnetic” in line 6.
In claim 17, it is not clear which of the plurality of electromagnetic radiation detectors, as recited in base claim 10 and intervening claims 15 and 16, is being referred to by “the electromagnetic detector” in lines 3 and 4.
Claims 3, 7, 9, 12, 14, 16, and 18 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2001/0010308 to Hauf et al [hereinafter Hauf].
Referring to claim 1, Hauf discloses an apparatus for estimating a temperature (figures 1, 2), comprising:
a plurality of electromagnetic radiation sources (in 4 and 5) positioned to emit electromagnetic radiation toward a reflection plane (2) (paragraph 31);
a plurality of electromagnetic radiation detectors (7) (upper and lower; paragraphs 37, 39), each electromagnetic radiation detector positioned to sample the electromagnetic radiation emitted by a corresponding electromagnetic radiation source of the plurality of electromagnetic radiation sources (in 4 and 5);
a pyrometer (6) positioned to receive electromagnetic radiation originating from the plurality of electromagnetic radiation sources and reflected from the reflection plane (2) (paragraph 33); and
a processor (evaluation circuit) configured to estimate a temperature based on the electromagnetic radiation received by the pyrometer (6) and by the electromagnetic radiation detectors (7) (paragraphs 38, 39).

Referring to claim 2, Hauf discloses that each electromagnetic radiation detector (7) includes a probe head disposed in line-of-sight to an emitting element (by 8) of the corresponding electromagnetic radiation source (figure 1; paragraphs 37, 39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hauf in view of U.S. Patent Application Publication 2016/0027671 to Ranish et al [hereinafter Ranish].
Referring to claim 3, Hauf discloses an apparatus having all of the limitations of claim 3, as stated above with respect to claim 2, wherein Hauf further discloses that the electromagnetic radiation is reflected from the reflection plane (2) and then is received by the pyrometer (6) (paragraph 33); but does not explicitly disclose that each electromagnetic radiation source is configured to emit electromagnetic radiation in an emission cone toward the reflection plane, wherein a portion of the electromagnetic radiation in the emission cone is at a first angle.
However, Ranish discloses an apparatus (figures 5A; paragraphs 40, 50, 56) for processing a reflection plane (102), the apparatus comprising a plurality of radiation sources to emit electromagnetic radiation toward the reflection plane; wherein each electromagnetic radiation source is configured to emit electromagnetic radiation in an emission cone toward the reflection plane such that a portion of the electromagnetic radiation in the emission cone is at a first angle with respect to the reflection plane (paragraphs 40, 50) to improve the electromagnetic radiation pattern emitted by the plurality of electromagnetic radiation sources (paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hauf by having each electromagnetic radiation source be configured to emit electromagnetic radiation in an emission cone toward the reflection plane, wherein a portion of the electromagnetic radiation in the emission cone is at a first angle, as suggested by Ranish, in order to improve the electromagnetic radiation pattern emitted by the plurality of electromagnetic radiation sources.

Referring to claim 10, Hauf discloses an apparatus for estimating a temperature (figures 1, 2), comprising:
a plurality of electromagnetic radiation sources (in 4 and 5) positioned to emit electromagnetic radiation toward a reflection plane (2) (paragraph 31);
a plurality of electromagnetic radiation detectors (7) (upper and lower; paragraphs 37, 39), each electromagnetic radiation detector positioned to sample the electromagnetic radiation emitted by a corresponding electromagnetic radiation source of the plurality of electromagnetic radiation sources (in 4 and 5);
a pyrometer (6) positioned to receive electromagnetic radiation originating from the plurality of electromagnetic radiation sources and reflected from the reflection plane (2) (paragraph 33); and
a processor (evaluation circuit) configured to estimate a temperature based on the electromagnetic radiation received by the pyrometer (6) and by the electromagnetic radiation detectors (7) (paragraphs 38, 39).
Hauf does not explicitly disclose that each electromagnetic radiation source is configured to emit electromagnetic radiation in an emission cone.
However, Ranish discloses an apparatus (figures 5A; paragraphs 40, 50, 56) for processing a reflection plane (102), the apparatus comprising a plurality of radiation sources to emit electromagnetic radiation toward the reflection plane; wherein each electromagnetic radiation source is configured to emit electromagnetic radiation in an emission cone toward the reflection plane such that a portion of the electromagnetic radiation in the emission cone is at a first angle with respect to the reflection plane (paragraphs 40, 50) to improve the electromagnetic radiation pattern emitted by the plurality of electromagnetic radiation sources (paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hauf by having each electromagnetic radiation source be configured to emit electromagnetic radiation in an emission cone, as suggested by Ranish, in order to improve the electromagnetic radiation pattern emitted by the plurality of electromagnetic radiation sources.

Referring to claim 11, Hauf in view of Ranish disclose an apparatus having all of the limitations of claim 11, as stated above with respect to claim 10, wherein Hauf further discloses that each electromagnetic radiation detector (7) includes a probe head disposed in line-of-sight to an emitting element (by 8) of the corresponding electromagnetic radiation source (figure 1; paragraphs (37, 39).

Referring to claim 12, Hauf in view of Ranish disclose an apparatus having all of the limitations of claim 12, as stated above with respect to claim 11, wherein Hauf further discloses that the electromagnetic radiation is reflected from the reflection plane (2) and then is received by the pyrometer (6) (paragraph 33); but does not explicitly disclose that a portion of the electromagnetic radiation in the emission cone is at a first angle.
However, Ranish discloses an apparatus (figures 5A; paragraphs 40, 50, 56) for processing a reflection plane (102), the apparatus comprising a plurality of radiation sources to emit electromagnetic radiation toward the reflection plane; wherein each electromagnetic radiation source is configured to emit electromagnetic radiation in an emission cone toward the reflection plane such that a portion of the electromagnetic radiation in the emission cone is at a first angle with respect to the reflection plane (paragraphs 40, 50) to improve the electromagnetic radiation pattern emitted by the plurality of electromagnetic radiation sources (paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hauf in view of Ranish by having a portion of the electromagnetic radiation in the emission cone be at a first angle, as suggested by Ranish, in order to improve the electromagnetic radiation pattern emitted by the plurality of electromagnetic radiation sources.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hauf in view of U.S. Patent 6,179,466 to Peuse et al [hereinafter Peuse].
Referring to claim 9, Hauf discloses an apparatus having all of the limitations of claim 9, as stated above with respect to claim 1, except for the temperature being estimated by applying Planck’s Law to a difference between an intensity of electromagnetic radiation received by the pyrometer and an intensity of electromagnetic radiation reflected from the reflection plane.
However, Peuse discloses an apparatus for determining the temperature of a reflection plane (substrate) by applying known Planck’s Law since it relates radiation intensity of the reflection plane to its temperature (column 1, lines 56-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hauf by estimating the temperature by applying Planck’s Law to a difference between an intensity of electromagnetic radiation received by the pyrometer and an intensity of electromagnetic radiation reflected from the reflection plane since Peuse discloses that Planck’s law is a known relationship between radiation intensities of a reflection plane to determine its temperature.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hauf in view of Ranesh, as stated above with respect to claim 10, and further in view of U.S. Patent 6,179,466 to Peuse et al [hereinafter Peuse].
Referring to claim 18, Hauf in view of Ranesh disclose an apparatus having all of the limitations of claim 18, as stated above with respect to claim 10, except for the temperature being estimated by applying Planck’s Law to a difference between an intensity of electromagnetic radiation received by the pyrometer and an intensity of electromagnetic radiation reflected from the reflection plane.
However, Peuse discloses an apparatus for determining the temperature of a reflection plane (substrate) by applying known Planck’s Law since it relates radiation intensity of the reflection plane to its temperature (column 1, lines 56-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hauf in view of Ranseh by estimating the temperature by applying Planck’s Law to a difference between an intensity of electromagnetic radiation received by the pyrometer and an intensity of electromagnetic radiation reflected from the reflection plane since Peuse discloses that Planck’s law is a known relationship between radiation intensities of a reflection plane to determine its temperature.

Allowable Subject Matter
Claims 4-8 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An apparatus for estimating a temperature, wherein a probe head of each electromagnetic radiation detector is configured to sample the electromagnetic radiation in the emission cone at a second angle (claims 4 and 13); and wherein the processor is configured to determine an intensity of reflected radiation from the reflection plane from the intensity of electromagnetic radiation sampled by the electromagnetic radiation detectors, and subtract the intensity of reflected radiation from the electromagnetic radiation received by the pyrometer to estimate the temperature (claims 6 and 15).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure for disclosing using electromagnetic radiation for temperature measurement, but do not disclose the allowable subject mater stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/8/22